DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 8, 10-14, 16, 20, 26-29, 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 depends on canceled claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-14, 16, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo, US Patent Pub. 20050251226 A1, in view of East et al, US Patent Pub. 20120237075 A1, and further in view of Xie et al, US Patent Pub. 20140029762 A1.
Re Claim 1, D’Angelo discloses a device for the treatment of a tinnitus condition consisting of a pressure point body (para 0022: acoustic pressure is sensed and controlled to minimize tinnitus; wherein sensing the pressure naturally includes pressure sensors/elements) comprising a pressure element (para 0022: acoustic pressure is sensed and controlled to minimize tinnitus; wherein sensing the pressure naturally includes pressure sensors/elements); but fails to disclose comprising a ring-shaped fastening element. However, East et al discloses an audio apparatus that includes tinnitus suppression (East et al, para 0043); where the audio apparatus can be mounted on a pair of ring shaped spectacles thus enabling the fasteners of the spectacle to fasten the device on to a user’s ear (East et al, para 0058: fastening the device on a user’s ears naturally changes the position of the user’s whole ear including the auricle and the inner ear; where the end of the fastening portion of the spectacle is curved to form what could be a ring shape); and an auricle of the subject is changed in position when the subject wears the pair of glasses or earpiece (East et al, para 0058: fastening the device on a user’s ears naturally changes the position of the user’s whole ear including the auricle and the inner ear). It would have been obvious to modify the D’Angelo system such that the tinnitus suppression device can be mounted within a spectacle as taught in East et al for the purpose of enabling the tinnitus device to be securely worn by a user while also being less noticeable that a tinnitus device is being worn. The combined teachings of D’Angelo and East et al fail to disclose the pressure element projecting from the fastening element, characterized in that the fastening element is secured to a pair of glasses or to an earpiece, and an auricle of the subject is changed in position when the subject wears the pair of glasses or earpiece. However, Xie et al discloses a device that teaches the concept of a spectacle whereby sensors are mounted on the fastening arm of the spectacle (Xie et al, fig. 1B: XB; fig. 22B; paras 0031, 0039). It would have been obvious to modify the East et al reference as used to modify D’Angelo such that the pressure sensing of D’Angelo is sensed by pressure sensors mounted on the spectacle device as taught in Xie et al for the purpose of enabling the device to be worn/used with prescription/sunshade spectacles while being able to conveniently sense the pressures of D’Angelo.
Though the ring shaped portion of the spectacle is not clearly disclosed, it would have been obvious to use a spectacle with a ring shaped fastener for the purpose of enabling a stronger mounting onto a user with less likeliness to fall off.
Re Claim 13, the combined teachings of D’Angelo, East et al and Xie et al disclose the device according to claim 1, characterized in that the fastening element is a circular mounting element (East et al, para 0058: spectacle typically have a circular form at the fasten portion behind a wearer’s ear).
Re Claim 14, the combined teachings of D’Angelo, East et al and Xie et al disclose the device according to claim 1, but fail to disclose characterized in that the fastening element has an adhesive or glue coating. It would have been obvious to utilize adhesive or glue coating to attach the fastening portion of the spectacles since adhesives and glue coatings are great for attaching components.
Re Claim 16, the combined teachings of D’Angelo, East et al and Xie et al disclose the device according to claim 2, but fail to explicitly disclose characterized in that the pressure point body can be displaced variably an inner side of an eyeglass temple of the pair of glasses or on an inner side of the earpiece. However, it would have been obvious to include the pressure sensors/elements on the inner side of the spectacle so that the pressure elements/sensors can make contact with the user to ascertain the pressure levels which the D’Angelo system is trying to compensate for.
Claims 26-27 have been analyzed and rejected according to claim 1.
Re Claim 28, the combined teachings of D’Angelo, East et al and Xie et al disclose the method for the treatment of a tinnitus condition according to claim 26, wherein the middle ear is deformed by the pressure point body (D’Angelo, fig. 1: 200; para 0033: device is placed in the middle of a user’s ear; East et al, para 0058: fastening the device on a user’s ears naturally changes the position of the user’s whole ear including the auricle and the inner ear).
Re Claim 29, the combined teachings of D’Angelo, East et al and Xie et al disclose the method for the treatment of a tinnitus condition according to claim 26, wherein the device is placed behind both auricles of the subject (East et al, para 0058: the spectacle involves using both ears and thus changing the position of both auricles when mounted on user’s ears).

Claim 4-6, 8, 10-11 & 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo, US Patent Pub. 20050251226 A1, East et al, US Patent Pub. 20120237075 A1 and Xie et al, US Patent Pub. 20140029762 A1, as applied to claim 1 above, and further in view of Wade et al, US Patent Pub. 20180306659 A1.
Re Claim 4, the combined teachings of D’Angelo, East et al and Xie et al disclose the device according to claim 1, but fail to disclose characterized in that the pressure element is a variably fillable body. However, Wade eta l discloses a system that teaches the concept of a pressure sensor/element made up of variable fillable body filled with gel or liquid wherein the gel or liquid is inserted with a syringe (Wade et al, para 0093; abstract). It would have been obvious to modify the D’Angelo system such that its pressure sensor is made up of variable fillable material such as gel or liquid that can be filled in with a syringe as taught in Wade et al for the purpose of forming the force transmitting member to control the pressure sensor while still making the pressure sensor comfortable while worn by a user (i.e. worn on a user’s head).
Claims 5-6, 8, 10-11 have been analyzed and rejected according to claim 4.
Claims 31-32 have been analyzed and rejected according to claims 1 & 4; but fails to explicitly disclosing the projection tapering. It would have been obvious to modify the gel or liquid filled pressure sensors/elements to taper as the get closer to a user while mounted on the inner side of the spectacle as such making the pressure sensors more comfortable when worn by a user.

Claims 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo, US Patent Pub. 20050251226 A1, East et al, US Patent Pub. 20120237075 A1, Xie et al, US Patent Pub. 20140029762 A1, and Wade et al, US Patent Pub. 20180306659 A1, as applied to claim 10 above, and further in view of Parthasarathy et al, US Patent Pub. 20190203549 A1.
Re Claim 12, the combined teachings of D’Angelo, East et al, Xie et al and Wade et al disclose the device according to any one of claim 10, but fail to disclose characterized in that the device further comprises a controller with memory for storing status information of the variably fillable body. However, Parthasarathy et al teaches the concept of being able to store the pressure status of a liquid within a memory (Parthasarathy et al, para 0055). It would have been obvious to modify the Wade et al reference as used to modify D’Angelo such that the pressure status of gel liquid within the pressure sensor/element is stored in memory as taught in Parthasarathy et al for the purpose of being able to provide a user the status of the pressure sensor/element.
Re Claim 20, the combined teachings of D’Angelo, East et al, Xie et al, Wade et al and Parthasarathy et al disclose the device according to claim 12, characterized in that the pressure point body is secured to the inner side of an earpiece (D’Angelo, fig. 1: 200; para 0033).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651             					4/29/2022